  Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 1 of 9. PageID #: 481964



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 THIS DOCUMENT RELATES TO:
 The County of Summit, Ohio, et al. v. Purdue        MDL No. 2804
 Pharma L.P., et al.
 Case No. 18-op-45090                                Case No. 17-md-2804

                                                      Judge Dan Aaron Polster
 The County of Cuyahoga, Ohio, et al. v.
 Purdue Pharma L.P., et al.
 Case No. 1:18-op-45004

 Track One-B


                 PHARMACY DEFENDANTS’ POSITION STATEMENT
                   REGARDING CASE MANAGEMENT SCHEDULE

       On January 19, 2020, Special Master Cohen directed the parties to file position statements

on the existing case management schedule. At that time, the parties were still discussing the scope

of the dispensing data to be produced in this case. As the foundation of plaintiffs’ requested

discovery, the dispensing data necessarily impacts the discovery that comes after it and the

schedule as well. After an all-day discovery conference on January 22, 2020 dedicated to data

issues, Special Master Cohen ordered the Pharmacy Defendants to produce certain dispensing data

for Summit and Cuyahoga counties by March 2, 2020. During that conference, the parties agreed,

with Special Master Cohen’s assent, that production of dispensing data would be the first step in

a sequenced discovery process—the next step being a reciprocal production by plaintiffs of the

prescriptions they and their experts identify from the data and their methodologies for selecting

them, so that fact discovery then can be framed. On January 27, 2020, Special Master Cohen

ordered such sequenced discovery with the second step to occur no later than March 30, 2020.



                                                                                            7137953.1
    Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 2 of 9. PageID #: 481965



Doc. 3106. Accordingly, beginning with the March 2 production date, the Pharmacy Defendants

propose the case management approach set forth below.

A.       STATUS OF DISCOVERY

         Since the last Case Management Conference on December 4, 2019, the parties have been

focused on the production of dispensing data. The process has been an involved one. Mindful of

the fact that the production of dispensing data in Track One-B may serve as the template for such

productions in other MDL cases and state cases alike, the parties have been appropriately

deliberate. Further, since dispensing data is new to Track One, both sides conducted in-depth

analyses as part of the meet-and-confer process. Plaintiffs needed to decide which data fields to

request, and the Pharmacy Defendants needed to determine which data fields they could

reasonably produce. The parties also have had to grapple with the serious patient privacy issues

implicated by the production of dispensing data. Since the Case Management Conference in

December, the parties have met and conferred and have participated in several discovery

conferences with Special Master Cohen to address these issues. By way of background:

        On November 19, 2019, the Court granted Summit and Cuyahoga County leave to amend
         their complaints to add dispensing claims against the Pharmacy Defendants. Doc. 2940.

        On December 4, 2019, the Court held a Case Management Conference. Doc. 2966.1

        The parties met and conferred the following week about plaintiffs’ written request for
         dispensing data. Plaintiffs’ requests sought twenty data fields, but specified that
         “[p]atient’s name and address shall be de-identified” (as in, not provided).

        Beginning on December 11, 2019, Pharmacy Defendants stated that they were prepared to
         begin processing dispensing data for Summit and Cuyahoga counties with the twenty fields
         requested in plaintiffs’ written requests, to the extent the fields existed and subject to de-
         identification. Had plaintiffs agreed to proceed, dispensing data for the two counties would
         likely be in plaintiffs’ hands today.



1
 Until this December 4, 2019 conference, plaintiffs indicated that they did not wish to proceed against Walmart in
Track One-B. As a result, Walmart first joined the discovery process in December.
                                                        2

                                                                                                          7137953.1
Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 3 of 9. PageID #: 481966



    Plaintiffs, however, indicated that they might want more fields, beyond their initial written
     requests. Thus, at plaintiffs’ request, the Pharmacy Defendants promptly provided data
     dictionaries, to the extent they existed, or other documents on the data fields they
     maintained.

    On January 3, 2020, plaintiffs requested an additional 122 fields of data. Plaintiffs also
     requested—for the first time—that patient names and addresses be included in any
     production.

    On January 14, 2020, Special Master Cohen convened a teleconference to discuss
     dispensing data.

    On January 22, 2020, Special Master Cohen convened an all-day in-person hearing on
     dispensing data. During the hearing, plaintiffs withdrew their requests for nearly one-
     hundred data fields and for patient names and addresses; Pharmacy Defendants agreed to
     several additional fields; and Special Master Cohen ruled on other disputed fields. The
     Pharmacy Defendants now have a set of fields to produce, to the extent defendants maintain
     them. Special Master Cohen set a deadline of March 2, 2020 to produce such data for the
     two counties.

    Also, at the January 22nd hearing, the parties and Special Master Cohen reached agreement
     on the sequencing of discovery following the production of dispensing data, which
     sequencing the parties previously had discussed with the Court at the Case Management
     Conference in December. See Doc. 2966. There is agreement that (1) plaintiffs will
     provide their analyses—and identify the prescriptions at issue—upon receipt of dispensing
     data for the two counties, and (2) Pharmacy Defendants may then produce additional data
     related to those identified prescriptions, if necessary, and then conduct fact discovery about
     the prescriptions identified by plaintiffs.

    In their requests for production, plaintiffs sought dispensing data related to opioids and
     “cocktail drugs.” The parties disagreed about the definition of “cocktail drugs” for the
     purposes of producing dispensing data. Special Master Cohen convened a hearing on
     January 23, 2020 on this issue and requested that position statements be submitted on
     January 27, 2020. Both parties made such submissions.

    On January 27, 2020, Special Master Cohen ruled that, in addition to the prescription
     opioids that have been the subject of discovery throughout Track 1A, the Pharmacy
     Defendants also shall produce 34 fields of dispensing data for (i) 14 benzodiazepines and
     (ii) 4 muscle relaxers requested by plaintiffs, more than doubling the number of drugs at
     issue. See Doc. 3106 at 6. He further ruled that: (1) the Pharmacy Defendants shall produce
     the required data on or before March 2, 2020; (2) no later than March 30, 2020, plaintiffs
     shall identify “the prescriptions they (and their experts) conclude should have been ‘Red
     Flagged’ as suspicious, and investigated or not filled;” and (3) “no later than 14 days from
     the date of plaintiffs’ “‘Red Flag’ identification, Defendants shall produce, for all earlier-
     supplied prescriptions, any additional data fields upon which they or their experts intend
     to rely in defending against Plaintiffs’ claims.” Id. at 6-7.

                                               3

                                                                                            7137953.1
  Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 4 of 9. PageID #: 481967



       In addition to dispensing data, the parties have requested other discovery. The Pharmacy

Defendants have begun to produce both custodial and non-custodial documents responsive to

plaintiffs’ requests. Plaintiffs, however, have not produced any new documents, aside from six

documents Summit County produced regarding the county’s contract with ExpressMed, a PBM

that formerly operated the SCRIPTS pharmacy in conjunction with the county. On January 16,

2020, the parties exchanged categories of requested custodians. The Pharmacy Defendants

identified custodians likely to have documents responsive to plaintiffs’ discovery requests on

Thursday, January 24. Plaintiffs failed to identify any custodians on January 24, and were

subsequently ordered to do so by close of business on January 27. On January 17, the Pharmacy

Defendants produced organizational charts related to their dispensing businesses, to assist in

identifying relevant witnesses. Plaintiffs failed to identify any organizational charts, and were

subsequently ordered to do so by close of business on January 27. On January 27, plaintiffs

identified custodians and organizational charts. Plaintiffs also proposed search terms for Pharmacy

Defendants’ custodial documents on January 13, 2020, and a pharmacy defendant proposed

alternative search terms on January 17, 2020.

       To date, aside from the six contract documents produced by Summit County, plaintiffs

have not produced any documents responsive to the Pharmacy Defendants’ requests.

B.     PROPOSED SCHEDULE

       The initial scheduling order in Track 1B, Doc. 2940, was entered on November 19, 2019,

before any case management conference. It did not reflect input from the Pharmacy Defendants;

nor did it reflect the sequenced discovery approach that has been adopted since. As the Court

stated at the December 5, 2019 hearing:

                        Doc. 2966 at 6. The Court explained:


                                                4

                                                                                            7137953.1
    Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 5 of 9. PageID #: 481968



                       Id. at 62. An October 2020 trial is not feasible, and the current schedule needs

to be adjusted.

          The dispensing claims at issue will be more, not less, time consuming than the distribution

claims developed in Track 1A. By definition, there are many more prescriptions at issue than

wholesale orders at issue, and dispensing claims directly implicate many more fact witnesses—

indeed at least two medical professionals for each prescription (a prescribing doctor and a

dispensing pharmacist(s)). Based on the three dispensing data production deadlines ordered by

Special Master Cohen on January 27, 2020, Pharmacy Defendants propose the following:


    March 2, 2020             Pharmacy Defendants produce dispensing data for Summit and
                              Cuyahoga County (date already ordered by Special Master Cohen).2

    March 30, 2020            Plaintiffs identify prescriptions at issue (date already ordered by
                              Special Master Cohen).

    14 days from the date     Pharmacy Defendants produce additional dispensing data fields, if
    when plaintiffs           any, in response to the prescriptions identified by plaintiffs (date
    provide analyses and      already ordered by Special Master Cohen).
    identify prescriptions

    April 21, 2020            Status conference to set schedule and trial date in light of the above
                              disclosures.



          Pharmacy Defendants appreciate that the Court may wish to set a trial date now. But

Pharmacy Defendants will continue to be in the dark on the scope of the case until plaintiffs

disclose the prescriptions they challenge and methodologies they have applied to select them.

Until then, Pharmacy Defendants cannot know how many prescriptions will be at issue (ten, one



2
 On January 27, 2020, Special Master Cohen ordered the Pharmacy Defendants to produce dispensing data for 18
non-opioid drugs (14 benzodiazepines and 4 muscle relaxers). See Doc. 3106. The Pharmacy Defendants object to
producing data for these 18 drugs, including to the parameters specified in Special Master Cohen’s Discovery Ruling,
Doc. 3106, for the reasons stated in their submission to Special Master Cohen dated January 27, 2020. Due to this
Ruling, the March 2 deadline may be unattainable.
                                                         5

                                                                                                            7137953.1
     Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 6 of 9. PageID #: 481969



hundred, one thousand or one million), what they look like, or who wrote them, and Pharmacy

Defendants will continue to lack sufficient information to estimate what discovery will be needed.

While the above approach may deviate from the Court’s practice, Pharmacy Defendants

respectfully submit that it is the best approach for setting a schedule in an informed way.

           To the extent the Court wishes to set a trial date now over the objection noted above,

Pharmacy Defendants propose the schedule set forth below in an effort to achieve the most orderly

schedule the Court will permit, mindful that the dates could shift as plaintiffs disclose the basis for

their claims and as the case otherwise progresses. The Pharmacy Defendants respectfully submit

that this accelerated schedule may not suffice to allow adequate pretrial proceedings and to

preserve all parties’ due process rights.

    March 2, 2020                         Pharmacy Defendants produce dispensing data for Summit and
                                          Cuyahoga County (date already ordered by Special Master
                                          Cohen)3

    March 30, 2020                        Plaintiffs provide analyses and identify prescriptions at issue
                                          (date already ordered by Special Master Cohen)


    14 days from the date that            Pharmacy Defendants produce additional dispensing data
    plaintiffs provide analyses           fields, if any, in response to the prescriptions identified by
    and identify prescriptions            plaintiffs (date already ordered by Special Master Cohen) 4


    May 1, 2020                           Pharmacy Defendants name third-party prescriber defendants

    (This and all following
    dates to be adjusted to
    reflect adjustments in any
    of the above dates)
    Sept. 11, 2020                        Fact discovery closes



3
    As noted supra n. 2, this date may be not be attainable due to the Special Master’s January 27 ruling. See Doc. 3106.
4
 Fourteen days may well be an unrealistic time frame depending on the number of prescriptions identified by
plaintiffs.
                                                             6

                                                                                                                 7137953.1
  Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 7 of 9. PageID #: 481970



 Oct. 12, 2020                   Plaintiffs’ shall serve expert reports and, for each expert,
                                 provide two proposed deposition dates between November 2,
                                 2020 and November 20, 2020

 Dec. 11, 2020                   Defendants shall serve expert reports and, for each expert,
                                 provide two proposed deposition dates between January 4,
                                 2021 and January 21, 2021

 February 26, 2021               Deadline for dispositive motions and Daubert motions

 March 26, 2021                  Deadline for responses to dispositive motions and Daubert
                                 motions

 April 9, 2021                   Deadline for replies in support of dispositive motions and
                                 Daubert motions

 April 23, 2021                  Hearing on Daubert and dispositive motions, if necessary

 June 7, 2021                    Final Pretrial Conference

 June 14, 2021                   Trial Begins (Assuming six defendants, the defense estimates
                                 that it will require twelve weeks of trial time—exclusive of
                                 any trial time for plaintiffs.)


       The above schedule falls well within the guidelines for complex cases in the Local Rules.

See Civ. L.R. 16.2(a)(2) (24 months to trial for complex cases).



Date: January 28, 2020                           Respectfully submitted,

                                                 /s/ Eric R. Delinsky
                                                 Eric R. Delinsky
                                                 Alexandra W. Miller
                                                 ZUCKERMAN SPAEDER LLP
                                                 1800 M Street, NW
                                                 Suite 1000
                                                 Washington, DC 20036
                                                 Phone: (202) 778-1800
                                                 Fax: (202) 822-8106
                                                 E-mail: edelinsky@zuckerman.com
                                                 E-mail: smiller@zuckerman.com



                                                7

                                                                                              7137953.1
Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 8 of 9. PageID #: 481971



                                      Counsel for CVS Pharmacy, Inc. and Ohio
                                      CVS Stores, L.L.C.

                                      /s/ Kelly A. Moore (consent)
                                      Kelly A. Moore
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      101 Park Avenue
                                      New York, NY 10178
                                      Phone: (212) 309-6612
                                      Fax: (212) 309-6001
                                      E-mail: kelly.moore@morganlewis.com

                                      Elisa P. McEnroe
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      1701 Market Street
                                      Philadelphia, PA 19103
                                      Phone: (215) 963-5917
                                      Fax: (215) 963-5001
                                      E-mail: elisa.mcenroe@morganlewis.com

                                      Counsel for Rite Aid of Maryland, Inc., d/b/a
                                      Rite Aid Mid-Atlantic Customer Support
                                      Center, Rite Aid of Ohio, Inc., and Rite Aid
                                      Hdqtrs. Corp.

                                      /s/ Kaspar Stoffelmayr (consent)
                                      Kaspar Stoffelmayr
                                      BARTLIT BECK LLP
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Phone: (312) 494-4400
                                      Fax: (312) 494-4440
                                      E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.

                                      /s/ Timothy D. Johnson (consent)
                                      Timothy D. Johnson
                                      Gregory E. O’Brien
                                      CAVITCH FAMILO & DURKIN,
                                      CO. LPA
                                      Twentieth Floor
                                      1300 East Ninth Street
                                      Cleveland, OH 44114
                                      Phone: (216) 621-7860

                                     8

                                                                                7137953.1
Case: 1:17-md-02804-DAP Doc #: 3107 Filed: 01/28/20 9 of 9. PageID #: 481972



                                      Fax: (216) 621-3415
                                      Email: tjohnson@cavitch.com
                                      Email: gobrien@cavitch.com

                                      Counsel for Discount Drug Mart, Inc.

                                      /s/ Robert M. Barnes (consent)
                                      Robert M. Barnes
                                      Joshua A. Kobrin
                                      MARCUS & SHAPIRA LLP
                                      35th Floor, One Oxford Center
                                      301 Grant Street
                                      Pittsburgh, PA 15219
                                      Phone: (412) 471-3490
                                      Fax: (412) 391-8758
                                      E-mail: rbarnes@marcus-shapira.com
                                      E-mail: kobrin@marchus-shapira.com

                                      Counsel for HBC Service Company

                                      /s/ Tina M. Tabacchi (consent)
                                      Tina M. Tabacchi
                                      Tara A. Fumerton
                                      JONES DAY
                                      77 West Wacker
                                      Chicago, IL 60601
                                      Phone: (312) 269-4335
                                      Fax: (312) 782-8585
                                      E-mail: tmtabacchi@jonesday.com
                                      E-mail: tfumerton@jonesday.com

                                      Counsel for Walmart Inc.




                                     9

                                                                             7137953.1
